Hooker, J.
(dissenting). The complainant owns a building in Grand Rapids, to the second story of which access has heretofore been had through a stairway located in the middle of the front of an adjoining block of stores owned by the defendants. Complainant had an easement over said stairway. In remodeling their building, defendants proposed to change the location of the stairway to a point adjoining the complainant’s building, thereby obtaining one large store front, unbroken by the stairs; but the complainant refused assent, and filed the bill in this cause to enjoin such action. The cause was heard, and the bill was dismissed. Thereafter the change was made. While it was being done, the complainant appealed, and now insists that the court shall compel the defendants to restore the premises to their former condition. To do so would be to entail a great loss upon the defendants, while to deny the relief sought would result in comparatively small loss to the complainant. Undoubtedly she has a legal right to have the stairs maintained until the end of time, unless the building should be burned, in which case, under the terms of her contract, they could only be rebuilt at the place where defendants have put them. No matter how great the inconvenience to the defendants, and how little she would be injured by the change, she may insist upon her “pound of flesh.” To obtain it, however, she must go to a court of law; for it is not the province Of a court of equity to grant injunctions to enforce strict legal rights of this character, when full compensation can be given in an action at law, and where the remedy by injunction would be a much greater hardship upon the defendants than the change would be to her. A number of cases sus*413tain the propositions that an injunction is a matter of grace, not of right; that it issues only when irreparable injury is threatened, and never when there is a plain and adequate remedy at law.
Again, a court of equity may deny such relief in any. case where the injunction will bear with especial severity upon a defendant, while the complainant will be a comparatively light sufferer if it be denied, as the rules applicable to specific performance, to which this case is analogous, show. McBryde v. Sayre, 86 Ala. 458 (5 South. 791, 3 L. R. A. 861); Trustees of Columbia College v. Thacher, 87 N. Y. 311 (41 Am. Rep. 365); Starkie v. Richmond, 155 Mass. 188 (29 N. E. 770); Clarke v. Clark, 1 Ch. App. Cas. 16; Durell v. Pritchard, Id. 251; Edwards v. Mining Co., 38 Mich. 46 (31 Am. Rep. 301); Hall v. Rood, 40 Mich. 46 (29 Am. Rep. 528); Potter v. Street Railway, 83 Mich. 297 (47 N. W. 217, 10 L. R. A. 176); 3 Pom. Eq. Jur. § 1295, note. In the light of these cases, we cannot say that all invasions of easements are remedial by injunction. It is not the character of the act or motive, but the nature of the injury, that determines the right to injunctive relief. When we find that there is a plain and adequate remedy at law, the injunction should be denied, especially if to grant it would be to impose a disproportionate burden upon the defendant.
It is said that the cases cited may be distinguished from the present case. That is true, in this, viz., that the wrong was committed with full knowledge of complainant’s rights and objections, and, though after her bill ha d been dismissed, it was commenced while the right to appeal existed. But the fact that one case is distinguishable from another is only negative authority, at best, and the danger in concluding, from the possibility of a distinction, that an opposite rule applies to all other cases, cannot be kept too steadily in view. The principles of the cases cited govern this case, unless the distinction should take it out from the class of cases to which they apply. To do that, we think that the principles already mentioned *414must be subverted. We do not say that the defendants had a legal right to change this stairway, but that equity is under no obligation to be lavish with its extraordinary remedies in cases where the defendant is more likely to suffer irreparable injury if the injunction is granted than the complainant will be if it is withheld.
The circuit judge, who saw the witnesses, and doubtless was familiar with the premises, found that the change in the location of the easement would be no substantial injury to the complainant, and we are of the same opinion. We should not, therefore, require defendant to restore the premises to their'former condition, but should leave the complainant to her remedy at law. The decree of the learned circuit judge should be affirmed.
Long, J., concurred with Hooker, J.